EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, 4, and 6-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4, 6-10, 13, and 14, Applicant’s arguments filed March 9, 2022, see pages 11-13, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a coupler comprising all the limitations of independent claim 1.
Regarding claims 11, 12, and 19-21, Applicant’s arguments filed March 9, 2022, see pages 13-14, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a coupler comprising all the limitations of independent claim 11.
Regarding claims 15-18, new independent claim 15 is allowed for similar reasons to claim 1, in that lines 1-19 of claim 1 are substantially the same as lines 1-18 of claim 15. Claim 15 differs from claim 1 in that lines 19-22 require the limitation “said first main section and said first subsidiary section of said first yoke assembly are in an assembled condition, at least a portion of said proximal wall of said first subsidiary section is in contact with at least a portion of said intermediate wall of said first main section.” As seen in Figures 1D and 2 of the previously applied reference US 8,257,184 (Cordes), Cordes fails to disclose said first main section (41) and said first subsidiary section (42) of said first yoke assembly (40) are in an assembled condition, at least a portion of said proximal wall (wall facing left in Figure 2) of said first subsidiary section is in contact with at least a portion of said intermediate wall (bottom of U-shape 44, shown surrounding orifice 46 in Figure 2) of said first main section. Instead, Cordes shows the proximal wall and intermediate wall having a substantial amount of space between them, as shown best in Figure 1D. The prior art fails to fairly show or suggest a modification to Cordes such that said first main section and said first subsidiary section of said first yoke assembly are in an assembled condition, at least a portion of said proximal wall of said first subsidiary section is in contact with at least a portion of said intermediate wall of said first main section. Further, such a modification to Cordes would teach away from the intended structure of Cordes, which allows for a multitude of different shaft shapes and sizes to attach to the first yoke assembly (see column 9, line 39, through column 10, line 40). A modification to Cordes to move the walls to be in contact with one another would affect the intended clamping mechanism of the shaft to the yoke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 2, 2022